DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 27-34 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/21, 11/19/20, 2/22/21 and 9/27/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 29 reciting “the plurality of reactance elements are the coils, respectively, and a total of areas defined by diameters of the coils is substantially identical to an area of the conductive plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 reciting “the plurality of reactance elements are the coils, respectively, and a total of areas defined by diameters of the coils is substantially identical to an area of the conductive plate” is indefinite, since scope of “substantially identical” cannot be ascertained. 

There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over “Lindenmeier” (US 2012/0050120) in view of “Imamura” (US 2018/0261913).
Claim 27: Lindenmeier discloses an antenna device comprising: 
an antenna element (Fig. 9) which includes: 
a conductive plate 2 positioned to cause capacitance (using 32a-32c) between the conductive plate and a ground conductor 6 and load the capacitance into the antenna element [0019]; and 
a plurality of reactance elements 4a-4d, each reactance element having one end coupled to the conductive plate (see Fig. 9), and 
wherein another end of one reactance element 4d (leftmost element 4 in Fig. 7) among the plurality of reactance elements is coupled to a feeding point 5 [0046] and another end of rest of the reactance elements is coupled to the ground conductor (see Figs. 7 and 9), thereby the conductive plate and the plurality of reactance elements operate as a series resonance circuit [0040] (this limitation is inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
Lindenmeier fails to expressly teach the antenna element is accommodated in an antenna housing. 
However, Lindenmeier teaches integrating the antenna element “in a vehicle body” [0022], thereby suggesting a housing. 
Nevertheless, Imamura discloses the antenna element 20-40 (Fig. 3) is accommodated in an antenna housing 1. 
Imamura teaches [0029] “The antenna cover 1 has an internal space for housing an element, a circuit, and the like, and defines an outer shape of the low-profile antenna device.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Lindenmeier’s antenna device such that the antenna element is accommodated in an antenna housing, in order to keep it in a low-profile structure and protect it from external environmental.  
 
Claim 28: Lindenmeier fails to expressly teach wherein the plurality of reactance elements include coils wound in a helical shape.
Imamura discloses wherein the plurality of reactance elements 51, 52 (Fig. 4) include coils wound in a helical shape
Imamura teaches [0042] “the coil 50 connected to the top-load element 40 includes a plurality of frequency-band-specific coils provided in accordance with multiple frequency bands, that is, a first coil 51 and a second coil 52. … The first coil 51 functions as part of an element for, for example, an FM frequency band. The second coil 52 functions as part of an element for, for example, Band-III of DAB.”

 
Claim 29: As best understood, Lindenmeier discloses the antenna device according to claim 28, wherein the plurality of reactance elements are the coils, respectively, and a total of areas defined by diameters of the coils is substantially identical to an area of the conductive plate (see Fig. 9).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenmeier and Imamura as applied to claim 28 above, and further in view of “Phillips” (US 5808586). 
Claim 30: Lindenmeier discloses the antenna device according to claim 28 wherein at least one pair of reactance elements 4a, 4d (Fig. 9) among the plurality of reactance elements are adjacent to each other, wherein the at least one pair of reactance elements are the coils (Fig. 4 of Imamura). 
Lindenmeier fails to expressly teach wherein directions in which the coils of the at least one pair of reactance elements are wound are opposite to each other.
Phillips discloses wherein directions in which the coils of the at least one pair of reactance elements 110, 120 (Fig. 1) are wound are opposite to each other.
Phillips teaches “Each of the first helical coil 110, second helical coil 120 and third helical coil 130 is resonant in their environment of the whole antenna structure at a different frequency than the other helical coils…The first and third helical coils 110 and 130 are wound in the same direction and the second helical coil 120 is wound in a direction opposite of the direction of the first and second helical coils 110 and 130.” (col. 2, ll. 3-15)
. 
 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenmeier and Imamura as applied to claim 29 above, and further in view of “Tulley” (US 2003/0028095). 
Claim 31: Lindenmeier fails to expressly teach wherein a winding pitch of at least one coil of the coils is different from a winding pitch of another coil of the coils.
Tulley discloses wherein a winding pitch of at least one coil of the coils is different from a winding pitch of another coil of the coils (see Fig. 16B-16D, showing top and bottom coils have different winding pitches). 
Tulley teaches [0144] “The coil shape can be straight, ground, wound, braided, multiple pitches, combinations of these, and other shapes known in the art.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Lindenmeier’s antenna device such that wherein a winding pitch of at least one coil of the coils is different from a winding pitch of another coil of the coils, in order to facilitate magnetic resonance (Tulley: abstract). 
 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenmeier and Imamura as applied to claim 30 above, and further in view of Tulley (cited abpve). 
Claim 32: Lindenmeier fails to expressly teach wherein a winding pitch of at least one coil of the coils is different from a winding pitch of another coil of the coils.

Tulley teaches [0144] “The coil shape can be straight, ground, wound, braided, multiple pitches, combinations of these, and other shapes known in the art.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Lindenmeier’s antenna device such that wherein a winding pitch of at least one coil of the coils is different from a winding pitch of another coil of the coils, in order to facilitate magnetic resonance (Tulley: abstract). 
 

Allowable Subject Matter
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshiyama (US 2006/0097918), Figs. 2-3

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845